Citation Nr: 0626428	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  05-26 857	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
excision of basal cell carcinoma of the right forehead.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to a compensable rating for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1943 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board, on its own motion, has advanced the veteran's 
appeal as to the basal cell carcinoma issue under the 
provisions of 38 C.F.R. § 20.900 (2005). 


FINDING OF FACT

In a statement received at the Board in July 2006, the 
veteran effectively withdrew his appeals on the issues of 
service connection for hypertension and for PTSD, and the 
issue of an increased rating for hearing loss. 




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met as to the issues of service 
connection for hypertension and for PTSD, and the issue of an 
increased rating for hearing loss.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The March 2005 rating decision which is appealed denied (in 
part) service connection for foot problems and trench foot, 
hypertension, PTSD, and a sleep disorder.  Further, 
entitlement to a compensable disability evaluation for 
bilateral hearing loss was denied.  

These matters were addressed in the veteran's May 2005 Notice 
of Disagreement (NOD) and the June 2005 Statement of the Case 
(SOC).  In an August 2005 VA Form 9 the veteran requested a 
hearing before a Decision Review Officer (DRO) and that 
hearing was conducted in November 2005.  

Thereafter, in November 2005 the veteran withdrew his appeal 
for service connection for a sleep disorder, stating that his 
sleep disorder was actually a symptom of the claimed PTSD.  
Additionally, a February 2006 rating decision granted service 
connection for dermatophytosis, and that issue is therefore 
no longer in appellate status. 

The case was then forwarded to the Board for appellate review 
of the remaining issues.  However, in a statement received at 
the Board in July 2006, the veteran effectively withdrew his 
appeals on the issues of service connection for hypertension 
and for PTSD, and the issue of an increased rating for 
hearing loss. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
has withdrawn this appeal as to the issues dealing with 
hypertension, PTSD, and hearing loss.  Accordingly, the Board 
does not have jurisdiction to review these issues and the 
appeal as to these issues is dismissed.


ORDER

The appeal is dismissed as to the issues of service 
connection for hypertension and for PTSD, and the issue of an 
increased rating for hearing loss. 


REMAND

Although one reading of the veteran's July 2006 letter is 
that he also wishes to withdraw his appeal on the issue of 
whether new and material evidence has been received to reopen 
a claim for service connection for residuals of excision of 
basal cell carcinoma of the right forehead, certain language 
in the letter together with attachments to the letter lead 
the Board to conclude that he not only still wishes to pursue 
a claim of service connection for basal cell carcinoma of the 
right forehead, but that he is now also raising claims of 
service connection for carcinoma of the nose, ears, sides of 
the head, and left cheek.  

It does not appear that the RO has formally adjudicated the 
claims as to all of these particular areas of the body, 
although the RO did mention cancer of the nose in statement 
of the case.  Although the veteran initially based his claims 
in large part on exposure to radiation during service, it 
appears from his communications that he is now claiming that 
the cancers are due to sun damage during service.  

Given the fact that the veteran is now claiming additional 
skin cancers, the Board believes that the carcinoma of the 
right forehead issue currently in appellate status is 
arguably inextricably intertwined with the new skin cancer 
claims in the sense that a determination as to whether the 
newly raised skin cancers are causally related to a 
circumstance of service, such as sun exposure, would have an 
effect on the right forehead skin cancer issue.  Under the 
particular circumstances of this case, the Board believes 
that appellate review is not appropriate at this time. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  With regard to all skin cancer 
issues, the RO should furnish appropriate 
notice to the veteran as required to 
comply with The Veterans Claims 
Assistance Act of 2000 (VCAA), 
implementing regulations, and pertinent 
judicial decisions.  The RO should also 
clearly inform the veteran of the 
evidence necessary to reopen his claim of 
service connection for carcinoma of the 
right forehead.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

2.  In addition to any other development 
which the RO may deem necessary, the RO 
should obtain a VA medical opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's skin cancers are 
causally related to the veteran's active 
duty service or incident thereof, 
including exposure to sun during such 
service.  The claims file should be 
reviewed by the examiner in connection 
with the requested opinion. 

3.  After completion of the above, the RO 
should formally adjudicate the claims of 
service connection for cancers of the 
nose, ears, sides of the head, and left 
cheek.  The veteran should be informed of 
the determinations and furnished notice 
of appellate rights and procedures.  

4.  The RO should also determine whether 
new and material evidence has been 
received to reopen the claim of service 
connection for basal cell carcinoma of 
the right forehead.  If the claim remains 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  

The case should then be returned to the Board for appellate 
review of all issues which may be in appellate status at that 
time. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


